Citation Nr: 1102985	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a Board hearing held in Louisville, 
Kentucky in December 2009.  A transcript of that hearing is of 
record.

During the pendency of this appeal, by way of an August 2010 
rating decision, the Veteran's claim for entitlement to a total 
disability evaluation based on individual unemployability due to 
service-connected disability (TDIU) was granted.  This issue is 
therefore no longer on appeal.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as suicidal 
ideation, neglect of hygiene, near continuous depression, 
difficulty adapting to stressful circumstances, and impaired 
impulse control; however, the Veteran does not experience 
problems such as gross impairment in thought processes or 
communication, disorientation to time and place, memory loss for 
his own name, or grossly inappropriate behavior.


CONCLUSION OF LAW

The criteria for a higher rating for the Veteran's PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March 2006 
prior to the initial adjudication of the claim for an increased 
rating for PTSD.  Specifically regarding VA's duty to notify, the 
notification to the Veteran apprised him of what the evidence 
must show to establish entitlement to an increased rating, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Lastly, the Board notes that VA examinations with respect to the 
issue on appeal were obtained in April 2006, February 2007 and 
August 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, as 
they considered the private and VA medical records in the 
Veteran's claims file and provided information necessary to apply 
the relevant diagnostic criteria pertaining to the Veteran's 
PTSD.  In addition, the most recent August 2010 VA examination 
provided a longitudinal analysis of the severity of the Veteran's 
PTSD from 2005 forward.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

II. Background

The relevant evidence includes progress notes from the Cincinnati 
VA medical center (VAMC), and VA PTSD examinations dated in April 
2006, February 2007, and August 2010.  Private medical records 
pertaining to the Veteran's PTSD include records from Summit 
Behavioral Health Group, Midland Behavioral Medicine, and 
Strategic Wellness.

Progress notes dated from September 2005 through May 2006, 
contain an entry where the Veteran reported that his work 
environment continued to be very difficult due to his PTSD, and 
noted that he might be forced to quit soon, (see January 2006 
entry), and in a March 2006 entry, the Veteran reported that he 
could not go any farther with his job; he left and applied for 
social security disability.

A March 2006 letter from R.N., PhD, of Midlands Behavioral 
Medicine reported that the Veteran was severely depressed, and 
was on a no-harm contract and was experiencing sleep and appetite 
disturbances, but noted that he was currently stable.  Records 
from Summit Behavioral Health Group dated in 2006 reflected that 
the Veteran experienced depression, panic attacks, and mood 
swings, and noted that the Veteran had never attempted suicide.  
Medical records from Strategic Wellness dated in 2005 showed that 
the Veteran reported moderate suicidal ideation with a plan, but 
no intentions to carry out or act on his plan.

The April 2006 VA PTSD examination reflected a diagnosis of PTSD 
and severe major depressive disorder with psychotic features, and 
assigned a GAF score of 30.  At this examination, the Veteran's 
wife reported that he was becoming increasingly irritable, did 
not do anything around the house, stayed in a recliner virtually 
the entire day, and refused to take pleasure in anything around 
him.  The Veteran admitted to occasional transient suicidal 
thoughts but he had been able to push them away by reason that 
his wife would be the one who would find him dead and he did not 
want to make her go through that.  The Veteran reported that he 
had in the recent past heard his name being called and when 
inquiring of his wife as to why she called his name, she would 
state that she had not done so.  The Veteran reported a 
significantly diminished interest in activities around him and 
reported feeling detached and estranged from his family members.  
The Veteran did not participate in hunting or fishing because he 
had to go outside to do these activities.  

On examination, the examiner J.B., M.D., noted that the Veteran 
was alert and oriented in all spheres, and his behavior was 
within normal limits.  Dr. B. stated that the Veteran's memory 
appeared to be essentially normal for short and long-term items, 
his judgment and insight were both adequate, and there was no 
evidence of obsessive compulsive disorder.  Dr. B. stated that 
the Veteran did complain of anxiety, and his depressive symptoms 
included a low level of interest in activities, with poor 
concentration and memory for items spoken to him by family and 
friends.  Dr. B. noted transient suicidal thoughts, but stated 
that a review of mania symptoms was unremarkable.  Dr. B. stated 
that the Veteran had a recent exacerbation of his symptoms, which 
appeared to be primarily related to a worsening of his depressive 
symptoms.  The examiner noted that the Veteran was positive on 
virtually all of his neurovegetative signs of depression and at 
this time, he did not appear to be gaining very much benefit from 
his antidepressant therapy.  As a result, the examiner noted that 
it was becoming more difficult for him to defend against the 
onslaught of symptoms of PTSD, and as a result, the Veteran's GAF 
was very low.  However, Dr. B. noted that when his major 
depressive symptoms are effectively treated, it is possible that 
his GAF could rise.  As such, Dr. B. recommended a repeat 
examination in 12 months, after his depressive symptoms had been 
effectively treated.

A February 2007 VA PTSD examination reflected a GAF score of 57, 
with the examiner noting that the Veteran was appropriately 
dressed and adequately groomed.  The Veteran's speech was normal 
in rate, cadence, and volume.  The examiner detected no psychotic 
behaviors or disruptive thought patterns; however, he stated that 
the Veteran's short-term memory and concentration were below what 
would be expected for this Veteran.  The examiner, B.J., M.D., 
stated that the Veteran continued to suffer from PTSD and major 
depression, and stated that his symptoms during this examination 
when compared to the previous examination appeared to be 
consistent.  Dr. J. noted that the Veteran had some interaction 
with family but isolated himself the remaining time.  Dr. J. 
opined that to state that the Veteran's PTSD alone was causing 
unemployability would be inaccurate because the Veteran was able 
to work while experiencing the symptoms of PTSD.  However, Dr. J. 
opined that the two diagnoses together (PTSD and depression) were 
limiting the Veteran's capability for gainful employment that 
required moderate social interaction.  Dr. J. also noted that the 
GAF scores of the Veteran's evaluation and treatment notes ranged 
from 30 to 60s.  Dr. J. noted that the level of thirty typically 
indicated dysfunction on a level needing hospitalization; 
however, the notes did not seem to indicate this level of 
severity.

Outpatient treatment records dated throughout 2008 and 2009 
consistently describe insight and judgment as good, thought 
processes as logical and goal directed, and reflects no evidence 
of a thought disorder.  See March, April, October, November 2009 
progress notes, and June, July, August, September, and December 
2008 progress notes.  Progress notes dated in 2010 continue to 
reflect insight and judgment as good, thought processes as 
logical and goal directed with no evidence of a thought disorder, 
and the Veteran denied experiencing suicidal or homicidal 
ideation.  

At the Veteran's December 2009 Board hearing, the Veteran 
described severe PTSD symptoms, which were in sharp contrast to 
the symptoms depicted in the February 2007 VA examination report.  
The Veteran stated that he frequently forgot the name of his 
grandchildren, his wife's name, and his own name.  He stated that 
he relied on his wife to tell him when it was time to take a 
bath, change clothes, and cut his hair, and he noted that he only 
shaved about once per year.  The Veteran explained that if his 
wife did not remind him to exercise proper hygiene, he would 
rarely bathe.  The Veteran also described visual hallucinations, 
noting that he thinks he sees spiders and bugs, and noted that he 
feels like his hair is filled with sand, and he shakes his head 
to get the sand out of it.  The Veteran also described auditory 
hallucination, noting that he hears his name being called, but 
when he asks his wife why she is calling his name, she states 
that she did not say anything.  The Veteran stated that he has no 
hobbies, does not do chores, and does not like to leave the 
house.  His wife explained that the Veteran was paranoid, 
constantly checking the doors, and always thinks that she is 
lying to him.

The Veteran was afforded another VA examination in August 2010.  
At this examination, the Veteran's hygiene was noted to be poor, 
and his hair was greasy.  The VA examiner noted that the 
Veteran's communication was good, and thought content and process 
were unremarkable.  The VA examiner reported that the Veteran was 
alert and oriented but appeared to "zone out" a couple of times 
and did not hear the examiner talking to him as he stared across 
the room.  The examiner reported that there were no signs of 
delusions, his affect was congruent and appropriate and his 
speech rate, tone, and volume were unremarkable.  The Veteran and 
his wife reported that he hallucinates, noting that he sometimes 
believed that his wife was hollering for him but she swears that 
she is not.  He also reported that he sees and feels bugs, 
leaves, and dirt in his hair and on his clothes.  The Veteran 
endorsed having suicidal thoughts but denied plan or intent, and 
he denied homicidal ideation, plan, or intent.  The examiner 
noted that there was no inappropriate behavior displayed during 
the evaluation.  

The Veteran reported that he had been married for 37 years and 
had a good relationship with his wife.  He also reported having a 
good relationship with both of his children and all of his 
grandchildren.  However, he reported having only one friend, whom 
he had not seen in years.  The Veteran reported that his mood 
over the past month had been terrible and that he did not want to 
get up or eat.  The Veteran and his wife reported that he had no 
interest in things, and had been this way for at least 15 years.  
The Veteran noted that he was irritable on a daily basis, and was 
quick to yell loudly over small things.  The VA examiner reported 
that the Veteran was independent with activities of daily living 
but noted that he regularly skipped showering for three to four 
days at a time, but believed that he was not getting dirty.  
However, his wife complained that his personal hygiene was always 
poor and that she had to tell him to groom and wash himself.  The 
Veteran reported that he takes out the garbage once a week but 
did not do any other household chores.  The Veteran reported that 
his memory was variable although his wife stated that it was very 
poor.  They both indicated that he occasionally forgets the 
grandchildren's names but with further discussion it appeared 
that this was rather benign and fell within normal functioning of 
naming several grandchildren before finding the right name.  The 
Veteran's wife reported that he always checked the doors two to 
three times per night and stated that he had three guns 
strategically placed in the house, and noted that he will jump 
behind a chair when he hears a plane flying over head.  The 
Veteran's wife noted that he was hypervigilant and talked about 
suicide approximately once per month.  

The VA examiner diagnosed the Veteran with PTSD and major 
depressive disorder, and assigned a GAF score of 51.  The 
examiner noted that the Veteran and his wife described severe 
symptoms with seriously impaired functioning on an almost daily 
basis.  The VA examiner noted that if one were to assign a GAF 
score based on their reports alone, it would be around 40.  The 
examiner noted that their reports were consistent with their 
testimony from the December 2009 hearing.  The VA examiner noted 
that in reviewing individual progress notes in detail from 2005 
and early 2006, it appeared that the Veteran's symptoms and 
resulting dysfunction were in the severe range during that period 
of time.  His discharge summary from a residential PTSD program 
in April 2005, listed a GAF score of 45 and notes from his 
psychologist in early 2006 also supported this level of 
functioning.  The VA examiner noted that in reviewing notes from 
mid-2006 on, it appeared that the Veteran had a general 
improvement in symptoms coinciding with his stopping work, as the 
job setting was a significant source of stress.  The VA examiner 
noted that in reviewing individual progress notes in detail over 
the past four years, the level of functioning that his treatment 
providers described would be best estimated at a GAF score of 55.  
The VA examiner explained that the treatment record did show 
periodic worsening of PTSD and major depressive disorder symptoms 
over time with life situations, but noted that there was always a 
return to baseline.  

The VA examiner also noted that the Veteran and his wife had 
differing accounts of the severity and/or frequency of his 
symptoms.  The VA examiner opined that the Veteran likely mildly 
under-reported his symptoms to his treatment providers, and his 
wife was likely mildly over-reporting, although the VA examiner 
noted that she did a nice job of reporting incidents to 
illustrate symptoms but that these were over a period of many 
years rather than a description of current functioning.  The VA 
examiner explained that it was his opinion that the Veteran's 
actual level of functioning was somewhere in between the two 
accounts, estimated at a GAF score of 51 to indicate moderate to 
severe symptoms.  The examiner noted that although the Veteran 
had severe symptoms such as suicidal ideation, it was occasional 
rather than frequent, and stated that although his hallucinations 
or misperceptions were distressing, they rarely influenced his 
behavior.  The VA examiner noted that the February 2007 VA 
examination reflected a GAF score of 57 which was highly 
consistent with a GAF score of 55 in 2006 and 2008 by VA 
treatment providers (though likely an overestimate of functioning 
due to the Veteran under-reporting his symptoms).  The VA 
examiner noted that the April 2006 VA examination reflected 
similar symptoms to those reported more recently and at the 
December 2009 hearing, (for example, the Veteran spending the 
entire day in the recliner, having poor hygiene, etc).  This 2010 
VA examiner explained that although the 2006 VA examiner provided 
a GAF score of 30, a score of 30 is often indicative of pathology 
so severe that one would require hospitalization.  The 2010 VA 
examiner noted that neither the description in the 2006 VA 
examination, nor the Veteran's treatment records suggested that 
his functioning was that low.

In summary, the 2010 VA examiner opined that currently the 
Veteran's symptoms were having a moderate to severe impact on 
social and occupational functioning as reflected by his GAF of 
51.  The VA examiner noted that from the available history, it 
appeared that the Veteran had difficulty managing anger in the 
work place, and was reprimanded for making a threat to a 
coworker.  The Veteran attested that he was planning to kill his 
boss if he was fired and reported daily arguments with him.  The 
Veteran noted that he did not spend much time in public now and 
had a low frustration tolerance.  The VA examiner noted that if 
the Veteran was working, it was unlikely that he would be able to 
manage irritability and anger appropriately in a work 
environment.  The examiner also noted that reliability would be 
seriously hampered in a job setting as the Veteran appeared to be 
doing little with his time due to a lack of interest in 
activities, lack of energy, depressed mood, and avoidance 
symptoms.  The examiner also noted that from the Veteran's report 
and his appearance at the examination, he did not appear to be 
bathing regularly.  The VA examiner opined that the Veteran was 
not capable of maintaining gainful employment of a physical or 
sedentary nature due to his PTSD alone.

In terms of the Veteran's PTSD symptoms versus his Major 
Depressive Disorder symptoms, the VA examiner noted that the 
symptoms could not be separated without resorting to mere 
speculation, as there was a significant overlap in symptoms and 
they were inter-related (e.g., when PTSD symptoms worsen in 
response to triggers, his depressive symptoms increase, and when 
his depressive symptoms increase, he is more ruminative about 
PTSD traumas).

III. Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.1 (2010).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the  regulations do not 
give past medical reports precedence over current findings.  Id. 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010). 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  

A 50 percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence establishes 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities ("the Schedule") that addresses psychiatric 
disabilities is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 
(2010).  The DSM-IV contains a GAF scale, with scores ranging 
between zero and a 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  The higher the 
score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted when 
there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.  GAF scores 
ranging between 51 and 60 are assigned when there are moderate 
symptoms (like flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores ranging between 41 and 50 
are assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Initially, the Board notes that the August 2010 VA examiner 
stated that the symptoms of the Veteran's PTSD and major 
depressive disorder could not be separated without resorting to 
speculation, explaining that there was a significant overlap in 
symptoms and that they were inter-related.  As such, because the 
effects of the Veteran's PTSD and depressive disorder cannot be 
distinguished without resorting to speculation, the doctrine of 
reasonable doubt demands that all symptomatology be attributed to 
the Veteran's service-connected disability.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).

After examining the evidence of record for the time period in 
question, the Board finds that the Veteran's PTSD symptoms more 
nearly approximate the currently assigned 70 percent evaluation.  
The Board recognizes that the Veteran's claim for a total 
disability evaluation based on individual unemployability has 
been granted based on his inability to work due to his PTSD; 
however, this decision does not bind the Board to a 100 percent 
disability evaluation for PTSD.  As will be explained below, 
although the Veteran's PTSD symptoms result in occupational 
impairment, his PTSD symptomatology does not meet the schedular 
criteria for a 100 percent evaluation.  There is no evidence of 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; or 
disorientation to time or place.  Nor does the evidence show that 
the Veteran experiences problems like memory loss for names of 
his close relatives, own occupation, or own name.

In this case, the Veteran's thought process has consistently been 
described as logical and goal directed, reflecting no evidence of 
a thought disorder.  See Progress notes dated 2008 through 2010.  
The 2007 VA examiner reported that he detected no disruptive 
thought patterns, and the August 2010 VA examiner stated that the 
Veteran's thought content and process was unremarkable.  
Regarding communication, the Veteran's speech has also 
consistently been found to be normal in rate and volume, and 
overall, the 2010 VA examiner described his communication as 
good.  See February 2007 VA examination, and August 2010 VA 
examination.  

Further, although the Veteran has experienced sporadic suicidal 
ideation, the record does not show evidence of persistent danger 
of hurting himself, with the Veteran noting at his April 2006 VA 
examination, that he had occasional transient suicidal thoughts 
but had been able to push them away because he did not want to do 
that to his wife.  Private treatment records show moderate 
suicidal ideation with a plan but no current intentions to act on 
his plan.  See 2005 records from Strategic Wellness.  In fact, in 
progress notes dated in 2010, the Veteran denied experiencing 
suicidal ideation at all.  At his most recent examination, the 
Veteran endorsed having suicidal thoughts but denied plan, or 
intent, and the VA examiner described his suicidal ideation as 
occasional rather than frequent.  In summary, although the record 
shows that the Veteran has experienced sporadic ideation over the 
years, and even intent on occasion, the evidence does not show 
that the Veteran is in persistent danger of hurting himself.  
Further, the Veteran has consistently denied the presence of 
homicidal ideation; therefore, he does not meet the 100 percent 
criteria of persistent danger of hurting others.  See progress 
notes dated in 2010, and August 2010 VA examination.  The 2010 
examiner also reported the no inappropriate behavior was 
displayed during the examination, and also noted that the Veteran 
was independent with activities of daily living.

Lastly, the Veteran has been found to be oriented to time, place 
and situation, and in 2006, he did not display any impairment in 
short or long-term memory.  Although the Veteran and his wife 
reported that he frequently forgets the names of his 
grandchildren, (see his December 2009 Board hearing), at the 2010 
VA examination, the examiner noted that upon discussing this 
issue with the Veteran, it appeared that his forgetting the names 
of his grandchildren was rather benign, and fell within normal 
functioning of naming several grandchildren before finding the 
right name.  Although the issue of forgetting names was raised at 
the 2010 VA PTSD examination, the Veteran did not report that he 
forgot his name or his wife's name at that time, despite 
mentioning this during his 2009 Board hearing.  This leads the 
Board to conclude that the record does not show that the Veteran 
has memory difficulty to the point of actually forgetting his own 
name or the names of close relatives.  The Board acknowledges the 
Veteran's intermittent inability to maintain personal hygiene, 
and his reported hallucinations, which he described as hearing 
his wife call to him when she was not, and feeling bugs, leaves, 
and dirt in his hair, but the Board does not find that these 
symptoms approximate the symptomatology required for a 100 
percent evaluation.

Overall, the 2010 VA examiner described the Veteran's PTSD 
symptoms as having a moderate to severe impact on social and 
occupational functioning.  Regarding GAF scores, the 2010 VA 
examiner assigned a score of 51, which as described above 
signifies moderate symptoms such as moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Although an April 2006 VA 
examiner assigned a GAF score of 30, this score was refuted by 
both the 2007 and 2010 VA examiners, and no other medical 
evidence, including the voluminous outpatient treatment records 
contains a GAF score this low.  The February 2007 VA examiner 
explained that a score of 30 typically indicated dysfunction on a 
level needing hospitalization; however, the Veteran's treatment 
notes did not indicate that degree of impairment.  The 2010 VA 
examiner agreed with the 2007 VA examiner, explaining that 
although a 2006 VA examiner had assigned a GAF of 30, this score 
was often indicative of pathology so severe that one would 
require hospitalization.  However, the 2010 VA examiner noted 
that neither the description in the 2006 VA examination, nor the 
Veteran's treatment records suggested that his functioning was 
that low.

After considering the medical evidence pertaining to the 
Veteran's mental health for the entirety of the appeal period, 
the Board finds that a higher (100 percent) rating is not 
warranted.  Significantly, the Veteran's communication, thought 
process, and speech have consistently been found to be normal, he 
has been found to be oriented to place and time, and his behavior 
has not been found to be grossly inappropriate at any VA 
examination or in the outpatient treatment records.  Although the 
Veteran endorsed occasional suicidal ideation, a persistent 
danger of hurting himself has not been shown.  In sum, after 
considering the severity of the Veteran's PTSD symptoms, and GAF 
scores ranging in the 50s, which denote moderate symptoms (the 
GAF score of 30 has been refuted and found not to be 
representative of the Veteran's PTSD symptoms), and the 2010 VA 
examiner's description of the Veteran's PTSD as having a moderate 
to severe impact on social and occupational functioning, the 
Board finds that the Veteran's currently assigned 70 percent 
evaluation most nearly approximates the current severity of his 
symptomatology.

Although the Veteran has described his disability as being so 
severe that he deserves a higher rating, the evidence does not 
show an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2010).  The salient point to 
make is that the symptoms the Veteran's experiences, including 
sporadic suicidal ideation, neglect of hygiene, and impaired 
impulse control are contemplated and in fact, specifically 
mentioned in the scheduler criteria pertaining to PTSD.  The 
schedule is intended to compensate for average impairment in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  Given 
the lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 70 percent for service-
connected PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


